Advisory Opinion by Mr. Justice Yantis. Pursuant to your request for an Advisory Opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of Tobey Ellis vs. Illinois Emergency Relief Commission, the following opinion is submitted, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Workmen’s Compensation Act; that claimant’s accident was in the course of and arose out of his employment, and that the Commission had notice of the accident and that demand of compensation was made by employee within the requirements of the said Act. The record further discloses that the injury suffered by claimant to his left foot in the fall sustained by him on February 15, 1935, caused such a fracture of the left tibia and os. caléis that claimant was temporarily and totally disabled for a period of at least six months and suffered a permanent partial loss of the use of the left leg of approximately ten (10) per cent. We further find that by virtue of the foregoing a settlement of hospital and medical bills by your said Commission is legal under the provisions of said Workmen’s Compensation Act, and that a settlement with claimant in full for claims growing out of said accidental injury, by and with approval of his attorney, in the sum of Three Hundred Thirteen and 50/100 ($313.50) Dollars, is within the amount which claimant would be entitled to under the provisions of said Workmen’s Compensation Act. We are therefore of the opinion that such settlement is proper and that in making same the following conditions should be observed: First: That the claim of Tobey Ellis vs. State of Illinois, Court of Claims No. 2662, now pending in the Court of Claims should be dismissed, and Second: That payment of the above compensation shall be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for the payment of such claims.